Case 5:20-cv-00169-RWS-CMC Document 6 Filed 03/01/21 Page 1 of 2 PageID #: 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 MICHAEL GUISTO CROMEY, JR.,                     §
                                                 §
                                                 §    CIVIL ACTION NO. 5:20-CV-00169-RWS
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §
 DIRECTOR, TDCJ-CID,                             §
                                                 §
                Defendant.                       §

                                            ORDER

       Michael Guisto Cromey, Jr., proceeding pro se, filed what has been construed as a petition

for writ of habeas corpus. The Court referred this matter to the United States Magistrate Judge.

       The Magistrate Judge submitted a Report and Recommendation recommending the petition

be dismissed without prejudice as improvidently filed. Docket No. 4. Petitioner acknowledged

receipt of the Report and Recommendation on January 12, 2021. Docket No. 5.

       The parties had 14 days from receipt of the Report and Recommendation to file objections.

To date, no objections have been filed.

       Because no objections to the Magistrate Judge’s Report have been filed, neither party is

entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, they are barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).
Case 5:20-cv-00169-RWS-CMC Document 6 Filed 03/01/21 Page 2 of 2 PageID #: 12




       Nonetheless, the Court has reviewed the Magistrate Judge’s report and agrees with the

report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district

court to give to the magistrate’s proposed findings of fact and recommendations ‘such weight as

[their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting Mathews v.

Weber, 23 U.S. 261, 275 (1976)). As Petitioner subsequently indicated he did not intend his
     .
original correspondence to be filed as a petition for writ of habeas corpus, this matter was

improvidently filed.

       Accordingly, finding no plain error in the findings of fact and conclusions of law of the

Magistrate Judge, the Court ADOPTS the Report and Recommendation of United States

Magistrate Judge as the findings and conclusions of this Court. It is therefore

       ORDERED that this petition for writ of habeas corpus is DISMISSED without prejudice

as improvidently filed. An appropriate Final Judgment shall be entered dismissing the petition.

       SIGNED this 1st day of March, 2021.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
